EXHIBIT 32.2 CERTIFICATION PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Scrap China Corporationand subsidiaries, (the “Company”) on 10-KSB for the fiscal year ended June 30, 2007 as filed with the Securities and Exchange Commission (the “Report”), I, Richard Ivanovick Chief Financial Officerof the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 29, 2007 /s/ Richard Ivanovick Richard Ivanovick Chief Financial Officer
